DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 44-46 and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan Edward Chacon et al. U.S. Patent Publication 2013/0247302 A1 (Chacon) in view of David W. Hornback et al. U.S. Patent 8,806,682 B2 (Hornback).
Regarding claims 44 and 50-52, Chacon discloses a method of assembling a lounge chair comprising a mattress with an outer covering and a mechanism to facilitate adjustment of the lounge chair, the mechanism guiding movement of a backrest portion, a seat portion, and a leg portion of the lounge chair, the mechanism being adaptable based on a property of the mattress selected for the lounge chair, said property of the mattress selected from the group comprising a material type of the outer converting, a thickness of the mattress and a firmness of the mattress, the method comprising: adapting the mechanism based on the property of the mattress; and assembling the lounge chair using the mechanism adapted based on the property of the mattress wherein the mechanism is adaptable to produce a desired bending behavior of the mattress based on said mattress property, to reduce wrinkling of the outer covering when adjusting the lounge chair ([0057-0059]; [0073], Element 28 with Element 38); Chacon discloses the method comprising: receiving a component of the mechanism, a parameter of the component having: a first parameter value when the property of the mattress has a first property value; and a second parameter value different from the first parameter value when the property of the mattress has a second property value different from the first property value; and assembling the lounge chair using the component (Figure 3-4; [0056-0059], [0073], Element 28 with Element 38).  Chacon discloses the method having the component of the mechanism and parameter ([0056-0059]).  Chacon does not directly disclose the mechanism to be curved rail and parameter to be the curvature of the rail.  Hornback discloses a method wherein the component of the mechanism is a curved rail and the parameter is a curvature of the curved rail; wherein adapting the mechanism comprises adjusting a bend radius of the mattress; wherein adapting the mechanism comprises adjusting a position of a neutral axis associated in proximity with a bend location of the mattress (Column 6 Lines 23-60).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Chacon as taught by Hornback to include Hornback’s component and parameter to be the curved rail and curvature of the curved rail.  Such a modification would provide a means to facilitate the operation of the method.  
Chacon in view of Horback does not directly disclose the mechanism to comprise adjusting a location of a pivot axis for a portion of the mattress.  Dimensional modification is common and well known in the art.  The dimensional parameters of the curvature of the disclosed rails and the thickness of the mattress can be modified to yield an alternative pivot axis.  Such a modification would provide a means to adjust the location of the pivot axis and is a mere design modification.  
Regarding claims 45 and 46, Chacon in view of Horback discloses the method wherein the material type of the outer covering has a resilience and pliability for accommodating repeated bending and flattening of the mattress ([0058-0059] fabrics, Chacon).    
Regarding claim 53, Chacon in view of Hornback discloses the method comprising: raising the position of the neutral axis when the property of the mattress is indicative of a first resilience; and lowering the position of the neutral axis when the property of the mattress is indicative of a second resilience higher than the first resilience (Element 28 with Element 38, [0073], Chacon; Element 44, Hornback).  
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.
The limitation regarding the pivot axis of the curved rail to be associated with a neutral axis of the mattress is not directly disclose by Chacon in view of Hornback.  Hornback discloses the pivot axis to be located above the mattress.  Dimensional modification is common and well known in the art.  In modification of the curvature dimension of the rails and the thickness of a mattress, the pivot axis may be located along the neutral axis of the mattress.  The structural components are taught in Chacon in view of Hornback and further limitations regarding the location of the pivot axis is an obvious modification.  In modification the aforementioned dimensions, the invention would still yield the same operation.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIN H KIM/Primary Examiner, Art Unit 3636